Battle, J. W. L. Minter rented from Lucinda Andrews a certain dwelling house and lot, in Bentonville, Ark., for six months from March 30, 1903, for which he agreed to pay $8.33 1-3 per month. He caused to be hauled and placed on the lot two loads of manure at a cost of $5. This was done with the knowledge and consent of Mrs. Andrews. She sold the house and lot, and refused to deliver him possession. He sued her for damages, and recovered $100. He testified that the rental value of the house and lot was from $12 to $15 per month. Other witnesses, that it was less. The damage he was entitled to recover was the difference between the price he agreed to pay and the rental value. 3 Sutherland on Damages (3d Ed.), page 2578. He was entitled to recover on account of this difference, according to his own testimony, $22, and $5 for the manure, making $27. If he will within one week remit $73, his judgment will be affirmed for $27 and 6 per cent, per annum interest from October 3, 1903, the date of his judgment, and costs of the trial court; otherwise, the judgment will be reversed, and "the cause remanded for a new trial.